Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Receipt of applicants’ amendments and remarks submitted December 21, 2021 is acknowledged. 
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15, 17, 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30  of copending Application No. 16/764067 in view of Shishido et al. (WO 2017104691 A1, IDS, US 20200261481 A1 is an English equivalence, following citations are based on the US publication), Lee et al. (“Diagnosis, management and outcomes of adults hospitalized with influenza,” Antiviral Therapy, 2012, Vol. 17, pp 143-157, IDS), and Davis (“Pharamceokinetics of oseltamivir: an oral antiviral for the treatment and prophylaxis of influenza in diverse populations,” J. Antimicrob Chemother. 2010, Vol. 65, Suppl. 2, p ii5-10)  
‘067 claims a stable solid dosage form of baloxavir marboxil, particularly, tablet, which comprises 10, 20, 40, or 80 mg of baloxavir marboxil, the composition is particularly useful for shortening the duration infected with influenza or reducing the influenza virus. 
‘067 do not expressly claims a combination or package comprising baloxavir marboxil and at least one neuraminidase inhibitor, such as oseltamivir and method of using the same for treating influenza virus infected patients with severe symptoms/risk factors herein defined. 
However, Shishido et al. teach a medicament for treating influenza comprising a cap-dependent endonuclease (CEN) inhibitor and a known anti-influenza agent. See, particularly, paragraph [0001]. Expressly disclosed CEN inhibitors are those of the general formula 
    PNG
    media_image1.png
    140
    175
    media_image1.png
    Greyscale
, particularly, compounds 
    PNG
    media_image2.png
    149
    146
    media_image2.png
    Greyscale
  (Baloxavir) and 
    PNG
    media_image3.png
    178
    186
    media_image3.png
    Greyscale
 (Baloxavir marboxil); Particularly disclosed other known anti-influenza agents are oseltamivir, zanamivir, peramivir, See, particularly, paragraphs [0011] to [0015]. The combinations (baloxavir + oseltamivir, peramivir, laninamivir, zanamivir or favipiravir) provide synergistic effect  against influenza viruses. See, particularly, paragraphs [0363] to [0365]. It also discloses that the prodrug form (Baloxavir marboxil) provide improved bioavailability. See, particularly, paragraphs [0368] to [0372]. Various dosage forms of the combination has been disclosed, such as tablet, capsules, injections, etc. See, particularly, [0379] to [0387]. Lee et al. disclosed that 5-10% of the world’s population are affected by influenza 
“OC can reduce viral replication, which in turn can limit the viral load and course of infection in
the host. When started within 48 h of the onset of illness, this action can limit the severity and duration of the symptoms of influenza and the risk of associated complications, such as bronchitis, pneumonia and otitis media. Symptomatic illness can also be prevented with prophylactic administrations.” See, the introduction.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use the stable solid dosage form of Baloxavir marboxil in making the combination or package of the inhibitors of Cap-dependent endonuclease and the known anti-influenza neuraminidase inhibitors, particularly, oseltamivir, for  treatment of severe influenza infected patients population herein defined, particularly with the severity and/or symptoms, such as, due to the influenza infection, being hospitalized and/or having complication, etc., accompanied with any of the more common symptoms of influenza infection, such as respiratory symptom, feverishness, chills, coughing, and pneumonia.
A person of ordinary skill in the art would have been motivated to  use the stable solid dosage form of Baloxavir marboxil  in making the combination or package of the inhibitors of Cap-dependent endonuclease and the known anti-influenza neuraminidase inhibitors, particularly, oseltamivir, for  treatment of severe influenza infected patients population herein defined, particularly with the severity and/or symptoms, such as, due to the influenza infection, being hospitalized and/or having complication, etc., accompanied with any of the more common symptoms of influenza infection, such as respiratory symptom, feverishness, chills, coughing, and pneumonia because of the stability of the solid dosage form. Further, since the combination has been particularly known for treating influenza virus infection with synergistic effect against the viruses, and Baloxavir or its prodrug Baloxavir marboxil have been known for rapid and profound reduction of the viral load. Further, antiviral therapy have been commonly used for management of influenza patients with severe symptoms and/or being hospitalized and has been shown that antiviral therapy would reduce the mortality risk. Furthermore, severe influenza viral infection with severe respiratory syndrome and/or with various complications are not uncommon among the infected patients, and the method of Shishido et al. do not particularly limit the patient population of  influenza infected patients. One of ordinary skill in the art would have a reasonable expectation that the method of Shishido et al. be generally benefit for all influenza infected patients, including those with severe symptoms and/or being hospitalized because of the efficacy of rapid and profound viral load reduction. Further, treatment of underline etiology, the viral infection, would have been reasonably expected to lead to amelioration of the symptoms/syndrome caused by the etiology. As to the particular therapeutic regimen herein defined, including the specific amounts of each of the inhibitors of Cap-dependent endonuclease, such as Baloxavir marboxil and the known anti-influenza neuraminidase inhibitors, particularly, In re Boesch and Slaney. 
This is a provisional nonstatutory double patenting rejection.
Claims 1-15, 17, 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30  of copending Application No. 16/814669 in view of Shishido et al. (WO 2017104691 A1, IDS, US 20200261481 A1 is an English equivalence, following citations are based on the US publication), and Davis (“Pharamceokinetics of oseltamivir: an oral antiviral for the treatment and prophylaxis of influenza in diverse populations,” J. Antimicrob Chemother. 2010, Vol. 65, Suppl. 2, p ii5-10).

‘669 claims a pharmaceutical composition comprising baloxavir or baloxavir marboxil and method of using the same for treating an influenza virus infection comprising administering to a subject having influenza virus infection and a complication risk factor, wherein the complication is death, hospitalization, sinusitis, otitis media, bronchitis and pneumonia. Particular benefit from the treatment have also claimed.

‘669 does not expressly claims a combination of baloxavir or baloxavir marboxil and a neuraminidase inhibitor, such as oseltamivir, or package thereof, and method of using the same for treating the influenza virus infection in a subject having the infection and the symptoms herein recited.

However, Shishido et al. teach a medicament for treating influenza comprising a cap-dependent endonuclease (CEN) inhibitor and a known anti-influenza agent. See, particularly, paragraph [0001]. Expressly disclosed CEN inhibitors are those of the general formula 
    PNG
    media_image1.png
    140
    175
    media_image1.png
    Greyscale
, particularly, compounds 
    PNG
    media_image2.png
    149
    146
    media_image2.png
    Greyscale
  (Baloxavir) and 
    PNG
    media_image3.png
    178
    186
    media_image3.png
    Greyscale
 (Baloxavir marboxil); Particularly disclosed other known anti-influenza agents are oseltamivir, zanamivir, peramivir, See, particularly, paragraphs [0011] to [0015]. The combinations (baloxavir + oseltamivir, peramivir, laninamivir, zanamivir or favipiravir) provide synergistic effect  against influenza viruses. See, particularly, paragraphs [0363] to [0365]. It also discloses that the prodrug form (Baloxavir marboxil) provide improved bioavailability. See, particularly, paragraphs [0368] to [0372]. Various dosage forms of the combination has been disclosed, such as tablet, capsules, injections, etc. See, particularly, [0379] to [0387]. Davis teaches that common regimen of oseltamivir include 75 mg twice daily, for 5 consecutive days, but optimal dosage may depend on the actual condition of the patients. See, particularly, the introduction at pages ii5, ii7 to ii8. Davis further reveals that 
“OC can reduce viral replication, which in turn can limit the viral load and course of infection in
the host. When started within 48 h of the onset of illness, this action can limit the severity and duration of the symptoms of influenza and the risk of associated complications, such as 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use the stable solid dosage form of Baloxavir marboxil in making the combination or package of the inhibitors of Cap-dependent endonuclease and the known anti-influenza neuraminidase inhibitors, particularly, oseltamivir, for  treatment of severe influenza infected patients population herein defined, particularly with the severity and/or symptoms, such as, due to the influenza infection, being hospitalized and/or having complication, etc., accompanied with any of the more common symptoms of influenza infection, such as respiratory symptom, feverishness, chills, coughing, and pneumonia.
A person of ordinary skill in the art would have been motivated to  use the stable solid dosage form of Baloxavir marboxil  in making the combination or package of the inhibitors of Cap-dependent endonuclease and the known anti-influenza neuraminidase inhibitors, particularly, oseltamivir, for treatment of severe influenza infected patients population herein defined, particularly with the severity and/or symptoms, such as, due to the influenza infection, being hospitalized and/or having complication, etc., accompanied with any of the more common symptoms of influenza infection, such as respiratory symptom, feverishness, chills, coughing, and pneumonia because of the stability of the solid dosage form. Further, since the combination has been particularly known for treating influenza virus infection with synergistic effect against the viruses, and Baloxavir or its prodrug Baloxavir marboxil have been known for rapid and profound reduction of the viral load. Further, antiviral therapy have been commonly used for management of influenza patients with severe symptoms and/or being hospitalized and has been In re Boesch and Slaney (CCPA) 204 USPQ 215. Particularly, the mouse model dose  of Baloxavir 50mg/kg would converted to about 4mg/kg for human, which would be about 200mg for human, which is within the range recited in claim 9. Further, the known effective amounts of oseltamivir as disclosed by Davis is within the range as recited in claim 13. Furthermore, considering the synergistic effect, one of ordinary skill in the art, would have been motivated to optimize the effective amounts of each of the agents, the administering interval and duration of each of the drug and their route of administration through routine experimentation, as those parameters have been well-recognized as results affecting parameters. As to the particular benefits recited in claims 16-20, note, such benefits would have been reasonably expected because of the superior known antiviral activity of  Baloxavir and the synergistic effect when combined with oseltamivir. . 
This is a provisional nonstatutory double patenting rejection.
Claim Rejections 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15, 17, 20-22  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim 
 “wherein the amount of the compound (A) and the amount of the compound (B) administered to the subject are effective such that a time to show clinical improvement in the subject is reduced compared to a time to show clinical improvement in a treated subject only with the compound (B)” 
and the claim also recites: 
“wherein the amount of the compound (A) and the amount of the compound (B) administered to the subject are effective such that the time to show clinical improvement in the subject is statistically significant as compared to the time to show clinical improvement in a treated subject only with the compound (B). which is the narrower statement of the range/limitation.” and
“a p-value indicating the statistical significance of the time to show the clinical improvement in the subject is less than 0.05.” 
which are the narrower statement of the range/limitation.
 The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17, 20-22  are rejected under 35 U.S.C. 103 as being unpatentable over Shishido et al. (WO 2017104691 A1, IDS, US 20200261481 A1 is an English equivalence, following citations are based on the US publication) in view of Uehara T et al. (“ S-033188, a small molecular inhibitor of Cap-dependent endonuclease of influenza type A and type B virus leads to rapid and profound viral load reduction,” Options IX for the control of influenza, Chicago, Illinois, 2016, IDS), Lee et al. (“Diagnosis, management and outcomes of adults hospitalized with influenza,” Antiviral Therapy, 2012, Vol. 17, pp 143-157, IDS),  Muthuri et al. Abstract of “Effective ness of neuraminidase inhibitors in reducing mortality in patients admitted to hospital with influenza A H1N1 pdm09 virus infection: a meta-analysis of individual participant data,” Lancet Respiratory Med. 2014, Vol. 2, pp 395-404, IDS), and  Davis (“Pharamceokinetics of oseltamivir: an oral antiviral for the treatment and prophylaxis of influenza in diverse populations,” J. Antimicrob Chemother. 2010, Vol. 65, Suppl. 2, p ii5-10), and in further view of Nair (“A simple practice guidance for dose conversion between animal and human,” J. Basic and Clinical Pharmacy, 2016, Vol. 7, No. 2, pp 27-31) 
Shishido et al. teach a medicament for treating influenza comprising a cap-dependent endonuclease (CEN) inhibitor and a known anti-influenza agent. See, particularly, paragraph [0001]. Expressly disclosed CEN inhibitors are those of the general formula 
    PNG
    media_image1.png
    140
    175
    media_image1.png
    Greyscale
, particularly, compounds 
    PNG
    media_image2.png
    149
    146
    media_image2.png
    Greyscale
  (Baloxavir) and 
    PNG
    media_image3.png
    178
    186
    media_image3.png
    Greyscale
 (Baloxavir marboxil); Particularly disclosed other known anti-influenza agents are oseltamivir, zanamivir, peramivir, See, particularly, paragraphs [0011] to [0015]. The combinations (baloxavir + oseltamivir, peramivir, laninamivir, zanamivir or favipiravir) provide synergistic effect  against influenza viruses. See, particularly, paragraphs [0363] to [0365]. It also discloses that the prodrug form (Baloxavir marboxil) provide improved bioavailability. See, particularly, paragraphs [0368] to [0372]. Various dosage forms of the combination has been disclosed, such as tablet, capsules, injections, etc. See, particularly, [0379] to [0387]. 
Shishido et al. Do not teach expressly the treatment of the particular influenza infected patients population herein defined, particularly with the severity and/or symptoms, such as, due to the influenza infection, being hospitalized, having complication, etc.
However, Uehara et al. reveals that S-033188 (aka. Baloxavir marboxil) lead to rapid and profound viral load reduction of influenza viruses in a mouse model in an amounts of , much better than the known anti-influenza agent, such as oseltamivir, zanamivir, and it showed a favorable PK profile in Human with single-dose administration, which provide reasonable expectation that the drug will alleviate the major flu symptoms. See, particularly, pages 4-6 therein.  Lee et al. disclosed that 5-10% of the world’s population are affected by influenza annually causing 3-5 million severe infections and 250,000 – 500,000 deaths annually. In US, seasonal influenza is associated with an average of 226,054 excess hospitalization. See, the 
“OC can reduce viral replication, which in turn can limit the viral load and course of infection in
the host. When started within 48 h of the onset of illness, this action can limit the severity and duration of the symptoms of influenza and the risk of associated complications, such as bronchitis, pneumonia and otitis media. Symptomatic illness can also be prevented with prophylactic administrations.” See, the introduction.
Nair et al. teach that the factor of conversion from mouse to human is 12.3. See, particularly, table 1 at page 29. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use the combination of the inhibitors of Cap-dependent endonuclease, such as Baloxavir marboxil and the known anti-influenza neuraminidase inhibitors, particularly, oseltamivir, for  treatment of the particular influenza infected patients population herein defined, particularly with the severity and/or symptoms, such as, due to the influenza infection, being hospitalized and/or having 
A person of ordinary skill in the art would have been motivated to use the combination of the inhibitors of Cap-dependent endonuclease, such as Baloxavir marboxil and the known anti-influenza neuraminidase inhibitors, particularly, oseltamivir, for  treatment of the particular influenza infected patients population herein defined, particularly with the severity and/or symptoms, such as, due to the influenza infection, being hospitalized and/or having complication, etc. accompanied with any of the more common symptoms of influenza infection, such as respiratory symptom, feverishness, chills, coughing, and pneumonia because the combination has been particularly known for treating influenza virus infection with synergistic effect against the viruses, and Baloxavir or its prodrug Baloxavir marboxil have been known for rapid and profound reduction of the viral load. Further, antiviral therapy have been commonly used for management of influenza patients with severe symptoms and/or being hospitalized and has been shown that antiviral therapy would reduce the mortality risk. Furthermore, severe influenza viral infection with severe respiratory syndrome and/or with various complications are not uncommon among the infected patients, and the method of Shishido et al. do not particularly limit the patient population of  influenza infected patients. One of ordinary skill in the art would have a reasonable expectation that the method of Shishido et al. be generally benefit for all influenza infected patients, including those with severe symptoms and/or being hospitalized because of the efficacy of rapid and profound viral load reduction. Further, treatment of underline etiology, the viral infection, would have been reasonably expected to lead to amelioration of the symptoms/syndrome caused by the etiology. As to the particular therapeutic regimen herein defined, including the specific amounts of each of the inhibitors of Cap-In re Boesch and Slaney (CCPA) 204 USPQ 215. Particularly, the mouse model dose of Baloxavir 50mg/kg would converted to about 4mg/kg for human, which would be about 200mg for human, which is within the range recited in claim 9. Further, the known effective amounts of oseltamivir as disclosed by Davis is within the range as recited in claim 13. Furthermore, considering the synergistic effect, one of ordinary skill in the art, would have been motivated to optimize the effective amounts of each of the agents, the administering interval and duration of each of the drug and their route of administration through routine experimentation, as those parameters have been well-recognized as results affecting parameters. As to the particular benefits recited in claims 16-20, note, such benefits would have been reasonably expected because of the superior known antiviral activity of  Baloxavir and the synergistic effect when combined with oseltamivir. Claim 11 require the compound A  (Baloxavir or Baloxavir marboxil ) be administered at day 1 after onset of the influenza virus infection. Note, it would have been obvious to administering the antiviral agent immediately after the onset of viral infection as it has been known that earlier treatment would be better. As to claim. Further the continue administration of compound A as recited in claim 12 and 22,  would have been obvious if the symptoms of the influenza virus infection has not been sufficiently suppressed.  AS to claim 22, note, reading a dosage instruction on a package of the medicaments before the usage would have been within the purview of ordinary skill in the art as it is a common practice to read and understand the instruction before one would safely and effectively use the medicaments. Further, making the combination into a medicament and a package . 
Claims 1-15, 17, 20-22 are rejected under 35 U.S.C. 103 as being obvious over Hayashi et al. (US 2020/0375998 A1) in view of Shishido et al. (WO 2017104691 A1, IDS, US 20200261481 A1 is an English equivalence, following citations are based on the US publication), Lee et al. (“Diagnosis, management and outcomes of adults hospitalized with influenza,” Antiviral Therapy, 2012, Vol. 17, pp 143-157, IDS), and Davis (“Pharamceokinetics of oseltamivir: an oral antiviral for the treatment and prophylaxis of influenza in diverse populations,” J. Antimicrob Chemother. 2010, Vol. 65, Suppl. 2, p ii5-10)  

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Hayashi et al. teach a stable solid dosage form of baloxavir marboxil, particularly, tablet, which comprises 10, 20, 40, or 80 mg of baloxavir marboxil, the composition is particularly useful for shortening the duration infected with influenza or reducing the influenza virus. See, particularly, the abstract, paragraphs [0301] to [0307 and the claims.
Hayashi et al.  do not expressly claims a combination or package comprising baloxavir marboxil and at least one neuraminidase inhibitor, such as oseltamivir and method of using the same for treating influenza virus infected patients with severe symptoms/risk factors herein defined. 
However, Shishido et al. teach a medicament for treating influenza comprising a cap-dependent endonuclease (CEN) inhibitor and a known anti-influenza agent. See, particularly, paragraph [0001]. Expressly disclosed CEN inhibitors are those of the general formula 
    PNG
    media_image1.png
    140
    175
    media_image1.png
    Greyscale
, particularly, compounds 
    PNG
    media_image2.png
    149
    146
    media_image2.png
    Greyscale
  (Baloxavir) and 
    PNG
    media_image3.png
    178
    186
    media_image3.png
    Greyscale
 (Baloxavir marboxil); Particularly disclosed other known anti-influenza agents are oseltamivir, zanamivir, peramivir, See, particularly, paragraphs [0011] to [0015]. The combinations (baloxavir + oseltamivir, peramivir, laninamivir, zanamivir or favipiravir) provide synergistic effect against influenza viruses. See, particularly, paragraphs [0363] to [0365]. It also discloses that the prodrug form (Baloxavir marboxil) provide improved bioavailability. See, particularly, paragraphs [0368] to [0372]. Various dosage forms of the combination has been disclosed, such as tablet, capsules, injections, etc. See, particularly, [0379] to [0387]. Lee et al. disclosed that 5-10% of the world’s population are affected by influenza annually causing 3-5 million severe infections and 250,000 – 500,000 deaths annually. In US, seasonal influenza is associated with an average of 226,054 excess hospitalization. See, the Introduction section at page 143, and Epidemiology and risk factor for hospitalization section at page 144. Thus, influenza associated severe infection/hospitalization are common and well-recognized in the art. Lee et al. reveal that antiviral therapy have been routinely used for management of hospitalized influenza patients. See, particularly, page 149, bridging to page 150. 
“OC can reduce viral replication, which in turn can limit the viral load and course of infection in
the host. When started within 48 h of the onset of illness, this action can limit the severity and duration of the symptoms of influenza and the risk of associated complications, such as bronchitis, pneumonia and otitis media. Symptomatic illness can also be prevented with prophylactic administrations.” See, the introduction.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use the stable solid dosage form of Baloxavir marboxil in making the combination or package of the inhibitors of Cap-dependent endonuclease and the known anti-influenza neuraminidase inhibitors, particularly, oseltamivir, for  treatment of severe influenza infected patients population herein defined, particularly with the severity and/or symptoms, such as, due to the influenza infection, being hospitalized and/or having complication, etc., accompanied with any of the more common symptoms of influenza infection, such as respiratory symptom, feverishness, chills, coughing, and pneumonia.
A person of ordinary skill in the art would have been motivated to  use the stable solid dosage form of Baloxavir marboxil  in making the combination or package of the inhibitors of Cap-dependent endonuclease and the known anti-influenza neuraminidase inhibitors, particularly, oseltamivir, for  treatment of severe influenza infected patients population herein defined, particularly with the severity and/or symptoms, such as, due to the influenza infection, being hospitalized and/or having complication, etc., accompanied with any of the more common In re Boesch and Slaney (CCPA) 204 USPQ 215. Particularly, the mouse model dose of Baloxavir 50mg/kg would converted to about 4mg/kg for human, which would be about 200mg for human, which is within the range recited in claim 9. Further, the known effective amounts of oseltamivir as disclosed by Davis is within the range as recited in claim 13. Furthermore, considering the . 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed 

Claims 1-15, 17, 20-22 are rejected under 35 U.S.C. 103 as being obvious over Uehara et al. (US 20200289522 A1) in view of Shishido et al. (WO 2017104691 A1, IDS, US 20200261481 A1 is an English equivalence, following citations are based on the US publication), and Davis (“Pharamceokinetics of oseltamivir: an oral antiviral for the treatment and prophylaxis of influenza in diverse populations,” J. Antimicrob Chemother. 2010, Vol. 65, Suppl. 2, p ii5-10).

Uehara et al. teach a pharmaceutical composition comprising baloxavir or baloxavir marboxil and method of using the same for treating an influenza virus infection comprising administering to a subject having influenza virus infection and a complication risk factor, wherein the complication is death, hospitalization, sinusitis, otitis media, bronchitis and pneumonia. Particular benefit from the treatment have also claimed. See, particularly, the abstract, paragraphs [0029], [0031] to [0039], the figures, and the claims.

Uehara et al. do not expressly claims a combination of baloxavir or baloxavir marboxil and a neuraminidase inhibitor, such as oseltamivir, or package thereof, and method of using the same for treating the influenza virus infection in a subject having the infection and the symptoms herein recited.

However, Shishido et al. teach a medicament for treating influenza comprising a cap-dependent endonuclease (CEN) inhibitor and a known anti-influenza agent. See, particularly, 
    PNG
    media_image1.png
    140
    175
    media_image1.png
    Greyscale
, particularly, compounds 
    PNG
    media_image2.png
    149
    146
    media_image2.png
    Greyscale
  (Baloxavir) and 
    PNG
    media_image3.png
    178
    186
    media_image3.png
    Greyscale
 (Baloxavir marboxil); Particularly disclosed other known anti-influenza agents are oseltamivir, zanamivir, peramivir, See, particularly, paragraphs [0011] to [0015]. The combinations (baloxavir + oseltamivir, peramivir, laninamivir, zanamivir or favipiravir) provide synergistic effect against influenza viruses. See, particularly, paragraphs [0363] to [0365]. It also discloses that the prodrug form (Baloxavir marboxil) provide improved bioavailability. See, particularly, paragraphs [0368] to [0372]. Various dosage forms of the combination has been disclosed, such as tablet, capsules, injections, etc. See, particularly, [0379] to [0387]. Davis teaches that common regimen of oseltamivir include 75 mg twice daily, for 5 consecutive days, but optimal dosage may depend on the actual condition of the patients. See, particularly, the introduction at pages ii5, ii7 to ii8. Davis further reveals that 
“OC can reduce viral replication, which in turn can limit the viral load and course of infection in
the host. When started within 48 h of the onset of illness, this action can limit the severity and duration of the symptoms of influenza and the risk of associated complications, such as 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use the stable solid dosage form of Baloxavir marboxil in making the combination or package of the inhibitors of Cap-dependent endonuclease and the known anti-influenza neuraminidase inhibitors, particularly, oseltamivir, for  treatment of severe influenza infected patients population herein defined, particularly with the severity and/or symptoms, such as, due to the influenza infection, being hospitalized and/or having complication, etc., accompanied with any of the more common symptoms of influenza infection, such as respiratory symptom, feverishness, chills, coughing, and pneumonia.
A person of ordinary skill in the art would have been motivated to  use the stable solid dosage form of Baloxavir marboxil  in making the combination or package of the inhibitors of Cap-dependent endonuclease and the known anti-influenza neuraminidase inhibitors, particularly, oseltamivir, for treatment of severe influenza infected patients population herein defined, particularly with the severity and/or symptoms, such as, due to the influenza infection, being hospitalized and/or having complication, etc., accompanied with any of the more common symptoms of influenza infection, such as respiratory symptom, feverishness, chills, coughing, and pneumonia because of the stability of the solid dosage form. Further, since the combination has been particularly known for treating influenza virus infection with synergistic effect against the viruses, and Baloxavir or its prodrug Baloxavir marboxil have been known for rapid and profound reduction of the viral load. Further, antiviral therapy have been commonly used for management of influenza patients with severe symptoms and/or being hospitalized and has been In re Boesch and Slaney (CCPA) 204 USPQ 215. Particularly, the mouse model dose of Baloxavir 50mg/kg would converted to about 4mg/kg for human, which would be about 200mg for human, which is within the range recited in claim 9. Further, the known effective amounts of oseltamivir as disclosed by Davis is within the range as recited in claim 13. Furthermore, considering the synergistic effect, one of ordinary skill in the art, would have been motivated to optimize the effective amounts of each of the agents, the administering interval and duration of each of the drug and their route of administration through routine experimentation, as those parameters have been well-recognized as results affecting parameters. As to the particular benefits recited in claims 16-20, note, such benefits would have been reasonably expected because of the superior known antiviral activity of  Baloxavir and the synergistic effect when combined with oseltamivir. Claim 11 require the 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Response to the Arguments
Applicants’ amendments and remarks submitted December 21, 2021 have been fully considered, but found unpersuasive.
Applicants have incorporated the limitations of claims 16, 18 and 19 into claim 1, and argue that the cited references do not teach or suggest those limitations, which provide no material limitations for claimed method, but characterize the benefits of the combinational therapy: clinical improvement better than neuraminidase inhibitor, including statistically significance in the aspect of time to show improvement and/or p-value (LESS THAN 0.05).. Applicants particularly argue that the cited references do not teach or suggest such limitations. The arguments are not probative.  As set forth the rejections, both cap-dependent endonuclease (CEN) inhibitor, Baloxavir marboxil, have been known for treating influenza, particularly in combination with other anti-influenza agents, such as oseltamivir, zanamivir, peramivir. The combinational therapy provides synergistic effect against influenza viruses. Thus, an improvement of therapeutic efficacy/benefit of the combination as compared to monotherapy would have been reasonably expected. As to the particular benefit characterized in the claims, note, any properties exhibited by or benefits provided the composition are inherent and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990. See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product. Furthermore, [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In instant case, it would have been obvious to optimize the therapeutic amounts of each of the therapeutic agents in the regimen taught by Shishido for a particular patient or a population of patients to 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627